925 F.2d 487
288 U.S.App.D.C. 256
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Samuel L. ALEXANDER, Appellant,v.SECRETARY OF the UNITED STATES DEPARTMENT OF HOUSING ANDURBAN DEVELOPMENT.
No. 90-5142.
United States Court of Appeals, District of Columbia Circuit.
Jan. 25, 1991.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and BUCKLEY, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellee's motion for summary affirmance and the response thereto, it is


2
ORDERED that the motion be granted in part and denied in part.  The motion is granted with respect to the district court's December 8, 1987 order denying appellant's motion to amend the complaint.  Title VII provides the exclusive judicial remedy for claims of discrimination in federal employment.    See Brown v. General Services Administration, 425 U.S. 820 (1976).  The motion is denied with respect to the district court's May 1, 1990 order denying appellant's motion for judgment on the pleadings, granting appellee's motion for reconsideration, and dismissing the case for lack of jurisdiction.  The case is remanded to the district court for further consideration and a precise ruling as to whether Alexander's untimely filing with the EEOC should have been excused.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.